                                                                                                                          FILED
                                                                                                                    U.S. DISTRICT COURT
AO 245B (Hev. 02/18)   Judgment in a Criminal Case
                                                                                                                EASTERN DISTRICT ARKANSAS
                       Sheet I



                                          UNITED STA TES DISTRICT COU~IMES w. McCwKMIA\.rt\,
                                                               Eastern District of Arkansas                  By:____-+-+--+-i'---,,,.et,,,i~-
              UNITED STATES OF AMERfCA                                              JUDGMENT IN A CRIMINAL CASE


                        TERRUS CARTER                                               Case Number: 4:18-CR- 548-BD-1

                                                                                    USM Number: 14257-088

                                                                                     Nicole Lybrand
                                                                                    Defendant's Attorney
THE DEFENDANT:
ill plcackd guilty to count(s)        1 of the Misdemeanor Information, a Class A Misdemeanor

D pkadcd nolo contendcre to count(s)
   which w8s 8ccepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended

 18 U.S.C. 1791 (a)(2)              Possession of a prohibited object by a prison inmate                      6/6/2018                      1




       The defendant is sentenced 8S provided in pages 2 through           __4___ of this judgment. The sentence is imposed pnrsuant to
the Sentencing Reform Act of 1984.

D The defendant has hecn found        not guilty on count(s)

D Count(s)                                                Dis        D arc dismissed on the motion of the United States.
          It is ordered that the defendant mnst notify the United States attorney for this district within 30 davs of any change of nmne, residence.
or ma iJin~ address until all fines. restitution, costs. and special assessments imposed bv this j udmncnt are fuflv paid. I fordcred lo pav restitution.
the dcfon<lant must notify the comt and United Stat.cs attorney of matcri8l changes i11 econon1ic circumstmiccs.                           '

                                                                            1/22/2019
                                                                           Date of Jmposition of Judgment




                                                                           Signature of Judge




                                                                            Beth Deere, U.S. Magistrate Judge
                                                                           Name and Title of Judge
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                        Judgment -   Page __2
                                                                                                                            __ of   4
DEFENDANT: TERRUS CARTER
CASE NUMBER: 4:18-CR- 548-BD-1

                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D      The court makes the following recommendations to the Bureau of Prisons:




      liZ!   The defendant is remanded to the custody of the United States Marshal.

      D      The defendant shall surrender to the United States Marshal for this district:

             D    at                                 D   a.m.     D    p.m.    on

             D    as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D    before 2 p.m. on

             D    as notified by the United States Marshal.

             D    as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at              _ _ _ _ _ _ _ _ _ _ _ _ _ , with a ce1iified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                              By   - - - - - - -DEPUTY
                                                                                                 c , -UNITED
                                                                                                       - - -STATES
                                                                                                             ----   --------~
                                                                                                                   MARSHAL
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment    Page       3     of   ___ _1_ _ _
DEFENDANT: TERRUS CARTER
CASE NUMBER: 4:18-CR- 548-BD-1
                                                 CRIMINAL l\tlONET ARY PENAL TIES

     The ckfcndant must pay the total criminal monetary penalties under the schedule ofpaymcnts on Sheet 6 .


                     Assessment                    .JVT A Assessment*                 Fine                        Restitution
TOTALS             $ 25.00                       $ 0.00                             $ 0.00                      $ 0.00



 D    The tktermination of restitution is defcm::d until
                                                         ----
                                                              . An Amended Judgment                      111   a Criminal Case (AO 245CJ will be entered
      atlcr such determination.

 D    The ddcndant must make restitution (including community restitution) to the folkwving payees in the amount listed below.

      I_fthc__defcnd,_rnt _makes a partial payment, each pavee shall receive an approximately proportioned payment, u_nless sp~ci.fied otherwise \n
      the priority order or percentage payment column below. Hmvever, pursuant to 18 U.S.C. ~ 3664(1), all nont-ecleral v1ct11ns must be paid
      before the United States is paid.

 '\ame of Pavcc                                                       Total Loss**             Restitution Ordered              Prioritv or Percentage




 TOTALS                               $                          0.00           $                         0.00
                                                                                    ---------


 D     Restitution amount ordered pursuant to pica agreement            S

 D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       fifteenth day after thi;; date of the judgment, pursuant to 18 U .S.C. ~ 36 I 2(t). All of the pa:y1nent options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court detcnnincd that the defendant docs not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D fine     D restitution.
       D    the interest r.::quircment for the      D     fine    •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015. Pub. L No. I 14-22.
 ** Findings for the total amount otlosses arc required under Chapters l 09A, l l 0, 11 OA, and 113A of Title 18 for offenses committed on or
 ,illcr Scpternber 13, 1994, but before April 23, I 996.
AO 245B (Rev. O::!il81 Judgment in a Criminal Case
                       Sheet 6   Schedule of Payments

                                                                                                          Judgment -·· Page __4'--- of          4
DEFENDANT: TERRUS CARTER
CASE NUMBER: 4:18-CR- 548-BD-1

                                                           SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
                                            25.00
A     !ill   Lump sum payment of$                                due immediately, balance due


             •    not later than                                     . or
             •    in accordance with
                                          •    C,
                                                       •    D,
                                                                 •    E,or
                                                                               •    F below; or

B     •      Payment to begin immediately (may be combined with              • c.       0D,or      0 F below); or

C     O Payment in equal            _ _ _ _ _ (e.g., week(v. month(v, quarterM installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g.. months or years), to connnence _____ (e.g.. 30 or 60 days> after the date of this judgment; or

D     D Payment in equal          _ _ _ _ _ (e.g., week(v. month(v, quarterM installments of $ _ _ _ _ _ _ _ over a period of
                                            to commence
                            (e.g.. months or years),           _____ (e.g.. 30 or 60 days) after release from imprisonment to a
             tcnn of supervision; or

E     O Payment during the tem1 of supervised release will connnence within _ _ _ _ _ (e.g.. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     •      Special instructions regarding the payment of criminal monetary penalties:




Unless the cou11 has expressly ordered otherwise, if this judgment imposes imptisonment. payment ofcriminal monetary penalties is due during
the period of imprisonment: All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (i11cl11Ji11g clef'ell(/aut n11111be1~, Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.                          ·




0     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shal I be applied in the following order: ( 1) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
